Citation Nr: 1101917	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for asthma, to include as 
secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied service connection for hearing loss, tinnitus, and 
asthma.  In November 2007, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
February 2009.  His case is currently under the jurisdiction of 
the VA RO in Chicago, Illinois.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
bilateral hearing loss is the result of a disease or injury in 
active duty service, to include in-service noise exposure.

2.  The preponderance of the evidence is against a finding that 
tinnitus is the result of a disease or injury in active duty 
service, to include in-service noise exposure.

3.  The preponderance of the evidence is against a finding that 
asthma is the result of a disease or injury in active duty 
service, to include in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and sensorineural hearing loss may not be presumed to 
be.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

3.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, a letter dated in 
February 2007 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

The February 2007 letter also informed the Veteran of how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA examination reports, 
and all obtainable private treatment records are in the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to his claims.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
there is (1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The record indicates that the Veteran underwent a VA examination 
for his asthma in June 2007 and a VA examination for his hearing 
loss and tinnitus in July 2007.  The results from those 
examinations have been included in the claims file for review.  
The examinations involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported by 
sufficient rationale.  Therefore, the Board finds that the June 
and July 2007 examinations are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the Veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and asthma.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.


II. Merits of the Claims

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A. Bilateral Hearing Loss and Tinnitus

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and certain diseases, such as sensorineural hearing loss, 
become manifest to a degree of 10 percent or more within 1 year 
from date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Initially, the Board notes that there is no indication that the 
Veteran was treated for or diagnosed with sensorineural hearing 
loss within a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  As such, the Veteran is not afforded the presumption of 
service connection for bilateral sensorineural hearing loss.  See 
38 C.F.R. § 3.307 (2010).

The Veteran's service treatment records are negative for 
complaints or findings of hearing loss and tinnitus.  He had 
normal whispered voice testing, bilaterally, in July 1942 and 
December 1945.

In July 2007, a VA examiner diagnosed the Veteran with 
sensorineural hearing loss and tinnitus bilaterally.  
Additionally, audiological testing showed that the auditory 
thresholds at 2000, 3000, and 4000 Hz were above 40 dB for both 
ears, and that the Veteran had a speech discrimination score of 
90 percent in the left ear.  These findings meet the VA 
regulatory definition of a hearing loss disability.  See 
38 C.F.R. § 3.385 (2010).  As such, the first element of Hickson 
is met for the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

The Veteran's Form DD-214 indicates a military specialty of motor 
machinist mate.  The Veteran asserts that, while on active duty, 
he was exposed to loud noises from the engine room and cannon 
fire.  As such, some in-service noise exposure can arguably be 
conceded and the second element of Hickson is met.

Although in-service noise exposure and current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
noise exposure and his current audiological disabilities.  See 
Hickson, supra.

As referenced above, the Veteran underwent a VA audiological 
examination in July 2007.  The examiner reviewed the Veteran's 
claims file and noted his reported history of in-service noise 
exposure.  She also noted the Veteran's post-service occupational 
noise exposure as a factory worker for 33 years with hearing 
protection, and post-service recreational noise exposure from 
hunting without hearing protection.  In light of the length of 
time between service and his first complaints of audiological 
problems and his history of post-service occupational noise 
exposure, the examiner concluded that the Veteran's current 
hearing loss and tinnitus were not related to his military 
service.

In this case, the only evidence which purports to relate the 
Veteran's bilateral hearing loss and tinnitus to in-service noise 
exposure consists of the Veteran's own statements.  However, it 
is now well established that laypersons, such as the Veteran, 
without medical training are not competent to relate his symptoms 
to a specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  While the 
Veteran can describe what he experiences, he is not able to 
provide competent evidence as to the etiology of his bilateral 
hearing loss and tinnitus.  His assertions are accorded less 
weight than the competent medical evidence, the July 2007 VA 
examiner's opinion, that is against his claim.  Competent 
evidence linking the Veteran's audiological disabilities to 
service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical evidence 
that the Veteran was treated for hearing loss until over 55 years 
after separation from service or for tinnitus until over 35 years 
after separation from service, nor does he assert such.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Further, the 
Veteran has at no time asserted continuous audiological symptoms 
since service.  Rather, at his July 2007 VA examination, he 
reported a gradual decline in hearing over the preceding 5 years 
and symptoms of tinnitus for the preceding 20 years.  The 
evidence simply does not support a finding of continuous symptoms 
since active duty.  Thus, the medical nexus element of Hickson 
cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including in-service noise 
exposure, and his current bilateral hearing loss or tinnitus.  
Although the Board notes the Veteran's current disability and in-
service noise exposure, without evidence of a medical nexus, 
service connection cannot be granted.

Accordingly, the Board finds that the claims of entitlement to 
service connection for bilateral hearing loss  and tinnitus must 
be denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).



B. Asthma

Initially, the Board notes that there is no evidence that the 
Veteran suffered from asthma in service.  A review of his service 
treatment records is negative for any treatment for asthma or 
other breathing problems.  Additionally, the Veteran does not 
contend that he was diagnosed with asthma in service.  Rather, he 
claims he was first diagnosed in the 1980s.  See VA respiratory 
examination report, June 2007.  Therefore, the Board will also 
consider whether the Veteran's asthma is the result of in-service 
asbestos exposure.

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary of VA promulgated any 
regulations in regard to such claims.  However, VA has issued a 
circular on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988), provides guidelines for 
considering compensation claims based on exposure to asbestos.  
The DVB circular was subsumed verbatim as § 7.21 of Adjudication 
Procedure Manual, M21-1, Part VI.  (This has now been 
reclassified in a revision to the Manual at M21- 1MR, Part IV, 
Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 
(Apr. 13, 2000).

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive 
list of asbestos-related diseases/abnormalities: asbestosis, 
interstitial pulmonary fibrosis, tumors, effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, bronchial cancer, cancer of the larynx, cancer of the 
pharynx, cancer of the urogenital system (except the prostate), 
and cancers of the gastrointestinal tract.  See M21-1 MR, part 
VI, Subpart ii, Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure: 
mining, milling, work in shipyards, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, and manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, and military 
equipment.  See M21-1 MR, part VI, Subpart ii, Chapter 2, Section 
C, 9 (f).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of former VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See VA O.G.C. 
Prec. Op. No. 04-00.

With respect to the first element of Hickson, the Veteran has 
been diagnosed with bronchial asthma. See VA respiratory 
examination report, June 2007.  Thus, the first element of 
Hickson is met.  The Board notes in passing, however, that the 
Veteran has not been diagnosed with asbestosis or any other of 
the above-mentioned asbestos-related diseases.

With respect to the second element of Hickson, the Veteran 
asserts that he was exposed to asbestos during service.  As noted 
above, asbestos exposure is a fact to be determined from the 
evidence.  See Dyment, supra.  As noted above, the Veteran's 
service treatment records are completely negative for any 
respiratory complaints or treatment.  However, also as noted 
above, his military specialty was motor machinist mate.  
According to a May 2002 VA memorandum entitled "Asbestos 
Claims," it is probable that a motor machinist mate was exposed 
to asbestos in service.  As such, in-service asbestos exposure 
can arguably be conceded and the second element of Hickson is 
met.

Although in-service exposure and current disability have been 
established, as noted above, this is not sufficient to warrant 
service connection.  There still must be competent medical 
evidence of a nexus between the Veteran's in-service asbestos 
exposure and his current asthma.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination for 
his asthma in June 2007.  The examiner reviewed the Veteran's 
claims file, noting his probable in-service asbestos exposure and 
post-service treatment for asthma.  He thoroughly examined the 
Veteran and obtained a chest x-ray and pulmonary function 
testing.  The chest x-ray did not show evidence of asbestosis.  
The examiner concluded that the Veteran had a mild bronchial 
asthma disability.  He opined that the Veteran's asthma was not 
related to asbestos exposure as asbestos does not cause asthma.  
Rather, he concluded that the Veteran's asthma was due to pollen 
and house dust allergies.

The only other evidence to discuss in-service asbestos exposure 
is a July 2003 private treatment record from Dr. A. T., which 
notes that the Veteran was exposed to asbestos in service.  The 
Veteran claims that this treatment record provides a medical 
nexus upon which to grant service connection.  However, Dr. A. T. 
does not link the Veteran's reported asbestos exposure to his 
asthma or any other diagnosis.  Rather, he simply notes that the 
Veteran reported a history of in-service asbestos exposure.  This 
is insufficient to grant service connection.

In this case, the only evidence which purports to link the 
Veteran's current asthma to his in-service probable asbestos 
exposure consists of the statements of the Veteran.  However, as 
observed above, laypersons, such as the Veteran, are not 
competent to determine the etiology of a particular diagnosis.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) (2010).  
Without medical training, the Veteran is simply not competent to 
opine on the etiology of his currently diagnosed asthma.  Thus, 
there is no competent medical evidence to provide a nexus between 
the Veteran's service and his current asthma.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent and credible 
evidence that the Veteran experienced any symptoms related to 
asthma prior to the 1960s, nor does the Veteran assert such.  See 
Maxson, supra.  As the Veteran does not claim continuity of 
symptomatology since service and there is no evidence to 
establish such, the medical nexus element of Hickson cannot be 
met via continuity of symptomatology.

As explained above, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
Veteran's active duty service, including his in-service asbestos 
exposure, and his current asthma.  Although the Board notes the 
Veteran's current disability and in-service exposure, without 
evidence of a medical nexus, service connection cannot be 
granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for asthma must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz, supra.

						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for asthma is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


